Citation Nr: 0808802	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-09 452	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to survivor benefits as the surviving spouse of 
the veteran.

REPRESENTATION

Appellant represented by: North Carolina Dept of Veterans 
Affairs

ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The appellant was scheduled for a Board video conference 
hearing in April 2006, but she did not report for it.  

When the case was last before the Board in May 2006, it was 
remanded for additional development.  In that remand, the 
Board noted that neither the appellant's claim for survivor 
benefits, nor the decision denying the claim was in the 
claims file.  In addition, a letter from the appellant's 
daughter was noted to be missing the second page.  The Board 
requested that the RO attempt to find the missing documents 
and associate them with the claims folder.  The Board also 
requested that the RO take appropriate action to associate 
the remainder of the appellant's daughter's letter with the 
claims folder, to include contacting the appellant in order 
to obtain a duplicate copy.  The Board notes that while in 
remand status, the Appeals Management Center (AMC) sent the 
appellant a letter asking her to submit the following:  a 
copy of her original claim for benefits, a copy of the 
decision denying the claim, and a copy of the letter written 
by her daughter.  The appellant did not respond.  The AMC 
also requested that the RO submit copies of the appellant's 
claim and the rating decision denying the claim; however, the 
RO was unable to locate the missing documents.  While the 
missing documents are still not of record, the statement of 
the case is of record, as well as sufficient other evidence 
needed to adjudicate the claim.  Therefore, the Board will 
proceed with the appeal.


FINDINGS OF FACT

1.  The appellant and the veteran were married in October 
1955 and divorced in April 1986.

2.  When the veteran died in July 2003, he was not married to 
the appellant.  


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse 
of the veteran for VA death benefits purposes. 38 U.S.C.A. §§ 
101, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1(j), 3.50 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the RO advised the appellant in November 2003 
that she needed to submit evidence showing that she was the 
unremarried surviving spouse of the veteran.  She did not 
respond, and there is nothing in the record to indicate that 
the appellant had remarried the veteran following their 
divorce in 1986.  Thus, to the extent that there is any error 
in the timing or content of the notice provided, such error 
is harmless.  In this regard, the United States Court of 
Appeals for Veterans Claims (Court) has held that failure to 
comply with the notice requirement of the VCAA is not 
prejudicial to the claimant if, based on the facts alleged, 
no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  

With regard to the duty to assist, as will be discussed more 
fully below, the veteran and appellant divorced in 1986, and 
there is no information in the record suggesting the veteran 
and the appellant had remarried at any time.  VA has no duty 
to develop evidence supporting a claim when, as in this case, 
there is no reasonable possibility that assistance by VA will 
aid in substantiating the claim.  38 C.F.R. 3.159(d).  

Analysis

The death certificate shows that the veteran died in July 
2003.  The record reflects that the appellant and the veteran 
were married in 1955 and divorced in 1986.  The official 
divorce decree is of record.  The record also reflects that 
the appellant and the veteran had three children together 
during their marriage.  

There is no evidence showing that the appellant lived with 
the veteran continuously from the date of their marriage 
until the date of his death.  Specifically, it is noted that 
after the divorce she did not continue to live with the 
veteran and she was not living with him when he died.  The 
veteran's death certificate indicates his marital status as 
divorced, with the veteran's daughter being the informant.  
That daughter also signed the burial benefits claim, listing 
the survivors as the veteran's siblings and children.  She 
did not check off the box listing the veteran as having a 
surviving spouse.  Moreover, the evidence shows the veteran 
received nonservice connected pension as a single veteran 
following his divorce, and once service connection was 
awarded at the appropriate percentage, he was paid as a 
single veteran as well.  The award letter for his increased 
compensation in August 1999 included instructions and the 
appropriate form for claiming benefits for dependents.  
However, the veteran did not file a claim for additional 
benefits for dependents at any time thereafter.

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R.  
§ 3.1(j) (2007) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50(b) (2007). For 
VA benefits purposes, a marriage means a marriage valid under 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 103(c) (West 
2002); 38 C.F.R. § 3.1(j).  The appellant has the burden to 
establish her status as a claimant.  Sandoval v. Brown, 7 
Vet. App. 7, 9 (1994).

The evidence clearly shows the appellant and the veteran, 
although married at one time, were not married to each other 
at the time of his death in July 2003.  They had not been 
married for over fifteen years, since 1986, and had not lived 
together even longer than that.  The RO sent the appellant a 
letter in June 2006 requesting additional information to help 
support her claim, but she did not respond.  A valid marriage 
between the appellant and the veteran at the time of his 
death is a basic requirement for recognition as his surviving 
spouse.  

The legal criteria governing the status of a deceased 
veteran's widow as a surviving spouse are clear and specific, 
and the Board is bound by them.  Here, they do not provide a 
basis upon which a favorable decision may be rendered.  In 
sum, the evidence shows the veteran and the appellant were 
divorced in 1986 and that the veteran was not married at the 
time of death.  There is no evidence to the contrary.  Where, 
as here, the law and not the evidence is dispositive, the 
appeal must be denied for failure to state a claim upon which 
relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

ORDER

The appeal to establish eligibility for survivor benefits as 
a surviving spouse is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


